Citation Nr: 0907479	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

Entitlement to service connection for a disability of the 
left wrist and arm.

Entitlement to service connection for a left knee disability.

Entitlement to an effective date earlier than April 17, 2003, 
for the awards of service connection for residuals of 
frostbite to the third and fourth toes of the right foot, 
residuals of frostbite to the second toe of the left foot, 
and residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 1985.

The Veteran presented sworn testimony in support of his 
appeal during a hearing held before the undersigned Veterans 
Law Judge in March 2007.

In August 2007, the Board of Veterans' Appeals (Board) 
remanded this matter for additional evidentiary development.  
It has now been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Neither a left wrist disability nor a left knee 
disability is shown during service.

2.  There is no medical nexus between any current left wrist 
disability and service.

3.  At least a portion of the Veteran's left knee disability 
was caused by his altered gait due to his service-connected 
foot and ankle disabilities. 

4.  The earliest documented communication from the Veteran to 
the VA is the April 17, 2003, claim for benefits.





CONCLUSIONS OF LAW

1.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Service connection for that portion of the Veteran's left 
knee disability which was proximately caused by his altered 
gait is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

3.  An effective date earlier than April 17, 2003, for the 
awards of service connection for residuals of frostbite 
affecting both feet, residuals of a right ankle injury, and 
residuals of a right posterior malleolus fracture, is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claims decided herein in a letter of August 
2003, prior to the initial adjudication in the matter.  The 
Veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service medical records, service 
hospitalization records, and VA treatment records have been 
obtained in support of the Veteran's claim.  The Veteran 
presented sworn testimony in support of his claim during a 
hearing before the undersigned Veterans Law Judge.  He has 
been provided with multiple VA examinations for purposes of 
compensation.  He and his representative have presented 
relevant written argument in support of his claim.  We are 
satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The Veteran contends that he sprained his wrist during 
service and that he now experiences frequent pain, cramping, 
and swelling in the wrist.  He asserts that service 
connection is therefore warranted.

The Veteran contends that he was involved in an automobile 
accident during service during which he injured both legs.  
Review of the newly-received service hospitalization records 
shows that the Veteran was in an automobile accident in 
December 1984, during which he had to jump out of his car, 
before it rolled down a steep hill.  According to these 
records, however, the injuries incurred were to his ankles, 
as he sustained a left ankle sprain and a closed right ankle 
posterior malleolar ankle fracture.  Service connection has 
already been granted for disabilities of both ankles 
resulting from the accident during service.  The Veteran 
contends that he also injured his left knee during the 
accident and requests that service connection be granted.  
There is no mention in the post-accident treatment records of 
any complaints or injuries to his knees, however.  With 
regard to the left knee, he alternatively contends that 
service connection is warranted on a secondary basis, as his 
service-connected bilateral ankle disabilities and residuals 
of frostbite to both feet have caused an alteration to his 
gait and posture which over the years has caused arthritis in 
his left knee.

In support of his claim for service connection, the Veteran 
has submitted a photograph of himself with two crutches.  He 
asserts that under the jeans he is wearing in the photograph, 
he has full-leg plaster casts.  He testified during the 2007 
hearing that the photograph was taken while he was 
convalescing after the 1984 automobile accident.  Review of 
the photograph clearly shows that the Veteran is leaning on 
the crutches and that he appears to have some sort of casts 
on his legs, although it is difficult to tell for sure as his 
jeans cover the casts.  It is unclear from the picture 
whether the casts cover his knees and upper legs.  We note 
that review of the 1984 hospital records does not reflect the 
placement of full-leg casts, rather it shoes that he was 
outfitted with "full-length cast to knees," on both legs.  
Thus, overall, the Board finds that the evidence of record 
does not support the Veteran's assertion that he required 
casts on both knees and thighs as a result of the 1984 in-
service accident.

The Veteran did not communicate with VA until 2003, when he 
filed the claim which began the process leading to this 
appeal.  He has not submitted any medical evidence reflecting 
treatment between 1985, when he was discharged from service 
and 2003, when he initially sought VA medical care.  He 
testified during the March 2007 hearing that he sought 
medical care from the Alexandria VA Medical Center in 1985 
after his discharge from service.  However, no such records 
were found when requested by the Board.  Indeed, he does not 
report receiving much medical care, as he testified during 
the March 2007 hearing that he was too busy working to 
support his wife and children to seek medical care; that he 
took over the counter pain medication instead.  Thus, there 
is no medical evidence reflecting the condition of his left 
knee or wrist for many years between service and the present.  
This lengthy period without treatment, post-service, weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

With regard to the Veteran's left wrist, service medical 
records reflect that the Veteran fell and hurt the wrist in 
November 1983.  X-ray studies were interpreted as normal, 
however.  He was given a physical profile and instructed to 
avoid push-ups for four weeks.  There are no subsequent 
references to a left wrist disability in his service medical 
records.  During a VA examination in March 2006, the Veteran 
had normal left wrist motion, normal strength in the wrist, 
and normal grasp strength.  There was no tenderness or 
swelling in the wrist.  X-ray studies were interpreted as 
normal, although there was "very minimal osteoarthritis at 
the base of the first metacarpal."  No other diagnosis 
pertaining to the left wrist was rendered.  The examiner was 
able to review the service medical records and described the 
in-service sprain as "very minor" with no sequellae.  

In sum, there is no evidence supporting the Veteran's 
contention that he suffers from residuals of the left wrist 
treatment in service.  None of the medical evidence of record 
tends to show that the injury in service was anything other 
than acute and transitory, with any permanent residuals 
whatsoever.  The absence of any demonstrated continuity of 
left wrist symptomatology for many years weighs against the 
claim, as does the absence of a currently-shown disability 
other than minimal osteoarthritis involving a single finger.  
The Veteran's own assertion, in this context, cannot be 
accorded probative weight, as he is not shown to possess the 
requisite medical expertise.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The left knee picture is more complicated, as the Veteran 
currently has degenerative joint disease, chondromalacia, 
synovitis, and some fraying of the lateral meniscus, as 
diagnosed during a November 2004 arthroscopic procedure.  The 
question, therefore, is whether a nexus exists between the 
currently-shown disability and the Veteran's period of 
service.  Much of the medical evidence of record is against 
the Veteran's claim that his left knee disability is related 
to service.  During the November 2004 VA examination, the 
examiner opined that "the left knee condition [is] less 
likely related to the service-connected condition."  The 
March 2006 VA examiner opined that the Veteran's left knee 
degenerative joint disease was typical for an age-induced 
type of degenerative arthritis, and that there was no 
indication that the Veteran has traumatic arthritis due to 
previous injury related to his military service.  The 
examiner further opined that "the left knee condition is not 
caused by or a result of his service-connected injuries."  
However, review of the Veteran's VA medical records reveals 
that his treating physician holds a different opinion as to 
the cause of his current disability.  In a March 2004 
treatment note, he indicated that the Veteran was having 
severe pain and instability in his left leg from favoring the 
right leg for so many years.  A September 2004 treatment note 
indicates, "he is now having severe pain/instability in left 
ankle/knee from favoring the right knee and ankle for so many 
years." 

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Upon review of the entire evidence of record, the Board finds 
that there simply is no evidence supporting the Veteran's 
contention that he injured his left knee during service.  The 
contemporaneous hospital records do not reflect any 
complaints or disability involving the left knee in 1984.  
The VA examiner's description of the Veteran's current left 
knee condition as representing typical age-induced arthritis 
is consistent with the absence of any documented knee injury 
in service.  As set forth above, we cannot find that the 
photograph submitted by the Veteran conclusively shows 
treatment for a knee injury in 1984.  In sum, the evidence is 
against the conclusion the veteran sustained a left knee 
injury during service and that his currently-shown left knee 
pathology is a result of that injury.  

Our analysis is not over, however, as the Veteran 
alternatively contends that his left knee disability was 
caused by years of altered gait on account of his service-
connected disabilities.  In this regard, the Board chooses to 
accord probative weight to the opinion of the Veteran's 
treating physician, that his left knee pain is due in part to 
favoring his right ankle for many years.  In doing so, we 
recognize that the opinion included the Veteran's nonservice-
connected right knee, and also that the VA examiners reached 
the opposite conclusion.  However, the examiners' opinions 
were expressed in vague terms, with no rationale provided.  
Additionally, the Veteran's treating physician is presumably 
more familiar with the Veteran's left knee disability over a 
period of time.  From a non-medical layperson's perspective, 
it is entirely reasonable that service-connected disabilities 
involving both feet and both ankles would cause some 
alteration in gait; as this impression is confirmed by the 
Veteran's own physician, the Board chooses, on balance, to 
find that the Veteran's left knee disability was caused, at 
least in part, by altered gait due to his service-connected 
foot and ankle disabilities.  We therefore hold that the 
evidence supports a grant of service connection for the 
Veteran's left knee disability, as proximately caused by his 
service-connected foot and ankle disabilities.  

In reaching this conclusion, however, the Board cautions that 
care will need to be exercised in rating this disability in 
light of the medical evidence showing that the Veteran also 
has age-related arthritis in the knee.  Governing regulation 
provides that in rating such disabilities with multiple 
causes, any increase in severity due to the natural progress 
of a nonservice-connected disease will be subtracted from the 
current level to reach the appropriate service-connected 
disability rating.  38 C.F.R. § 3.310(b).  In other words, 
additional medical opinion may have to be obtained to 
identify precisely which portion or aspect of the Veteran's 
overall left knee disability is due to altered gait.  

Earlier effective date

In correspondence received in August 2003, the Veteran 
contended that an earlier effective date was warranted for 
his service-connected disabilities because he had these 
disabilities at the time he was discharged from the Army and 
should therefore have received compensation since that time.  
In the same letter, he asserted that he had notified the army 
upon his discharge of the existence of these disabilities.  
He next addressed the issue in his August 2005 Substantive 
Appeal, when he asserted that he "first filed in October 
1985 as I was leaving the military in Leesville, Louisiana 
(Ft Polk, Louisiana)."  During the March 2007 hearing on 
appeal he testified that in late December 1985 or early 
January 1986, he had gone to a VA facility near Fort Polk and 
completed an application for benefits.  

Based upon these assertions, the VA medical center in 
Alexandria, Louisiana, was contacted upon remand, to obtain 
any records pertaining to the Veteran dated in 1985 or 1986.  
However, that facility had no record of the Veteran.  There 
is no other indication in the claims file that the Veteran 
had filed an earlier claim for benefits.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted on a direct basis, such as the 
Veteran's service-connected disabilities at issue here, which 
were established as directly related to military service, 
governing regulation provides that the effective date will be 
the day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from active duty; otherwise the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  All effective date determinations must be 
based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

In this case, the earliest correspondence from the Veteran 
which is documented in VA files consists of the April 2003 
claim.  Review of the claims file shows that the currently-
assigned effective date is April 17, 2003, reflecting the 
date the claim for service-connected benefits was received.  
The Board does not dispute that entitlement to service 
connection arose earlier than April 2003; however, the 
governing regulation requires that whichever date is later, 
of the date entitlement arose and the date the claim is 
received, will be the effective date assigned.  In this case, 
there is no room for interpretation; application of the law 
as written dictates that the earliest possible effective date 
which may be assigned to the Veteran's service-connected 
disabilities is April 17, 2003.  In the absence of any 
documented correspondence or communication from the Veteran 
before April 2003, there can be no analysis as to whether the 
Veteran filed an earlier informal claim for benefits.  The 
preponderance of the evidence is against the Veteran's claim 
for an earlier effective date and the appeal must be denied.





ORDER

Service connection for a left wrist disability is denied.

Service connection for that portion of the Veteran's left 
knee disability which was caused by altered gait is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date earlier than April 17, 2003, for the awards 
of service connection for residuals of frostbite affecting 
both feet, residuals of a right ankle injury, and residuals 
of a right posterior malleolus fracture, is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


